   Case 1:18-cv-02981-LAK-DCF Document 56 Filed 03/05/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


TAKE-TWO INTERACTIVE SOFTWARE, INC.,                      Case No. l:18-cv-2981 (LAK)(DCF)

                      Plaintiff,                                  ECF Case

       - against -

ERIK CAMERON and CHRISTOPHER PEI,

                      Defendants.


       CONSENT JUDGMENT AND STIPULATED PERMANENT INJUNCTION
                  AGAINST DEFENDANT ERIK CAMERON

       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Take-Two

Interactive Software, Inc. (“Take-Two”) and Defendant Erik Cameron (“Cameron”)

(collectively, the “Parties”), that this Consent Judgment and Permanent Injunction (the

“Permanent Injunction”) be entered in the present action as set forth below without further notice

or process:

       WHEREAS, Take-Two is the developer and publisher of best-selling video games,

including the Red Dead, Max Payne, and Grand Theft Auto series; and

       WHEREAS, Take-Two is the sole owner of all right, title, and interest in and to the

Grand Theft Auto series (“GTA”) and the software it develops (collectively, the “Take-Two

Software”), including all copyrights; and

       WHEREAS, Mr. Cameron acted in concert with a group of individuals in the United

States (including Defendant Christopher Pei), Europe, and Australia to develop and distribute

computer programs called Infamous that create unauthorized derivative works of GTA and that

allow players to cheat in GTA; and


                                              -   1   -
   Case 1:18-cv-02981-LAK-DCF Document 56 Filed 03/05/19 Page 2 of 4




       WHEREAS, as a result, Mr. Cameron has infringed Take-Two’s copyrights;

       WHEREAS, as a result, Mr. Cameron has breached Take-Two’s End User License

Agreement (“User Agreement”);

       WHEREAS, as a result, Mr. Cameron has tortiously interfered with the contracts between

Take-Two and other GTA users;

       WHEREAS, Mr. Cameron’s violations of the Copyright Act and New York law have

caused, and continue to cause, Take-Two great and irreparable injury that cannot be fully

compensated or measured in money;

       WHEREAS, Mr. Cameron has profited from his infringements;

       WHEREAS, the parties have reached a confidential settlement for an undisclosed amount

of money;

       WHEREFORE, upon the consent and request of Take-Two and Mr. Cameron, IT IS

HEREBY ORDERED, ADJUDGED, and DECREED THAT:

       1.     Mr. Cameron is permanently enjoined and restrained from:

              (a)     directly or indirectly infringing Take-Two’s existing or future copyrighted
       works, including, but not limited to, creating derivative works based upon any portion of
       Take-Two Software, including GTA;

               (b)   creating, writing, developing, maintaining, producing, advertising,
       promoting, possessing, accessing, using, and/or distributing any computer program that
       alters Take-Two Software (directly or indirectly, in whole or in part, in any medium, and
       through any means including but not limited to cloud streaming, vpn, or remote access),
       including without limitation Infamous;

              (c)   inducing or materially contributing to the direct infringement or altering of
       any of Take-Two’s existing or future copyrighted works by others;

               (d)     violating Take-Two’s User Agreement by, among other things,
       “preparing] derivative works based on, or otherwise modifying] [Take-Two] Software,
       in whole or in part,” “restricting] or inhibiting] any other user from using and enjoying
       any online features of [Take-Two] Software,” or “utilizing] any unauthorized robot,
       spider, or other program in connection with any online features of the [Take-Two]
       Software”;

                                              -2   -
   Case 1:18-cv-02981-LAK-DCF Document 56 Filed 03/05/19 Page 3 of 4




               (e)   intentionally or tortiously interfering with Take-Two’s contracts with its
       video game players by encouraging or inducing other players of Take-Two Software,
       including GTA, to breach their contractual responsibilities to Take-Two;

             (f)     interfering with the gaming experience of other players through the use of
       a computer program that alters Take-Two Software;

               (g)    operating or assisting any website designed to assist others in creating,
       writing, developing, maintaining, producing, advertising, promoting, possessing,
       accessing, using, and/or distributing any computer program that alters Take-Two
       Software, including GTA; and

                (h)   assisting, aiding, or abetting any other person or business entity in
       engaging in or performing any of the activities referenced in paragraphs 1(a) through
       1 (g), above.

       2.      To the extent Mr. Cameron has not already done so, Mr. Cameron is hereby

ordered to permanently delete and destroy all copies of any computer program that alters Take-

Two Software, including without limitation Infamous.

       3.      No bond or posting of security is required of the Parties in connection with the

entry of this Permanent Injunction.

       4.      The Court shall retain jurisdiction to entertain such further proceedings and to

enter such further orders as may be necessary or appropriate to implement and/or enforce the

provisions of this Permanent Injunction. Mr. Cameron specifically consents to personal

jurisdiction and venue in the United States District Court for the Southern District of New York.

       5.      Upon proof of any violation by Mr. Cameron of this Permanent Injunction, the

Court shall be authorized to award damages, injunctive relief, Take-Two’s reasonable attorney’s

fees, and other costs incurred in connection with an action to enforce this Permanent Injunction,

and any other relief that it deems appropriate.

       6.      This Permanent Injunction shall resolve Take-Two’s claims against Mr. Cameron.

All of Take-Two’s claims against Mr. Cameron are hereby terminated and the action dismissed

without prejudice.

                                                  3
                                                  -   '-
   Case 1:18-cv-02981-LAK-DCF Document 56 Filed 03/05/19 Page 4 of 4




       7.      Each party shall bear its own attorney’s fees and costs in connection with this

Action, except as may otherwise be agreed to by and between the Parties.

       8.      Mr. Cameron affirms that his consent to this Stipulation is given freely and

voluntarily, and after having had the opportunity to discuss same with his legal counsel.

       9.      Mr. Cameron waives any objection under Federal Rule of Civil Procedure 65(d).


 Dated: New York, New York
        March ^2019




                                                       Zaohary Meyer'-------- -—
Joshua L. Simmons                                      SkrnroN sachs meyer pllc
Megan L. McKeown                                       1 Pennsylvania Plaza Suite 1315
 KIRKLAND & ELLIS LLP                                  New York, NY 10122
601 Lexington Avenue                                   Tel. (212) 480-4357
New York, New York 10022                               zachary@ssm.law
Telephone: (212) 446-4800
dale.cendali@kirkland.com                              Attorneyfor Defendant Erik Cameron
joshua.simmons@kirkland.com
megan.mckeown@kirkland.com

Attorneys for Plaintiff

                                                       Erik Cameron

                                                       Defendant


PURSUANT TO STIPULA TION, IT IS SO ORDERED.

DATED:________________ , 2019

                                                             Hon. Lewis A. Kaplan
                                                           United States District Judge




                                              - 4 -
